DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JOAME FREJUSTE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1958

                           [October 21, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case No. 562008CF003659A.

   Joame Frejuste, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.